 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in certain unfair labor prac-tices,Iwill recommend that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having also found that Respondent has refused to bargain collectively with theUnion, I will recommend that Respondent bargain collectively with the Union,upon request, as the exclusive representative of its employees in the appropri-ate unit.Upon the basis of the above findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) and its Local No. 408 is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All employees of Respondent at its River Rouge, Michigan, establishment,excluding office and clerical employees, new and used car salesmen, administrativeand professional employees, watchmen, superintendents, service managers, shopforemen, and all supervisors as defined by the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) and its Local No. 408 was on October31, 1950, and has been at all times thereafter, the exclusive representative ofall employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on October 18, 1950, and at all times thereafter, to bargaincollectivelywith International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America (UAW-CIO) and its Local No. 408, asthe exclusive representative of all employees in the aforesaid appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, Respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]GAGNON PLATING AND MANUFACTURING COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,LODGE No. 750.Case No.30-CA-84.November x,1951Decision and OrderOn April 27, 1951, Trial Examiner Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding, finding that the97 NLRB No. 20. GAGNON PLATING AND MANUFACTURING COMPANY105Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and Section 8 (a) (5)of the Act, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report.On July 27, 1951, the recordin the case was reopened by the Board for the purpose of receivingessential facts concerning the operations of the Respondent and themanufacturers for whom the Respondent performs services.OnOctober 10, 1951, the Respondent, the General Counsel, and the Unionfiled a stipulation as to the aforesaid operations of the Respondentand these manufacturers and the value thereof.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions filed thereto, the stipulation filedupon reopening of the proceeding, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the additions and modifications noted below.21.The Trial Examiner found that the Respondent is engaged incommerce within the meaning of the Act and that it would effectuatethe policies of the Act to assert jurisdiction over the business of theRespondent.The Respondent excepts to this finding on the groundthat the Board inHollow Tree Lumber Company of California 3 an-nounced that it would not, as a matter of policy, assert jurisdictionover enterprises which furnish goods or services to certain other em-ployers operating in interstate commerce unless the total value of suchgoods or services is in excess of $50,000 yearly.The evidence intro-i TheRespondent excepts to the Trial Examiner's denial of Respondent'smotion duringthe hearing to exclude all evidence concerning matters which occurred afterthe date of thefiling of the charge in this case.The Boardhereby affirms the ruling of the Trial Examiner.SeeCathey Lumber Company,86 NLRB 157.2The IntermediateReport contains certain misstatements and Inadvertences,none ofwhich affectsthe TrialExaminer's ultimate conclusions or our concurrencein such con-clusions.Accordingly,we make the followiug corrections:(1) Burgess acknowledged thereceipt of the original contract draft from Hansen on March 28, 1949, rather than March29; (2) although it is probablethatthe Respondent posted a notice announcing a wageincrease in July 1950 as statedby theTrial Examiner,the dateis not shown by the recordother than witness Springfield's statementthat it wasposted"a month or two prior toSeptember"; (3)witnessesLovay andQuinn testifiedthatas late as July 1950,Burgessagreed to meet again withthe Unionto consummate an agreement,ratherthan, as stated inthe Intermediate Report, witnesses"Codyand Quinn" ; (4) the last formal meeting betweenBurgess and the union representatives occurred on August 10, 1949, rather than August 19,1949, as indicated in the Trial Examiner's Conclusions of Law.8 91 NLRB 635. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDduced at the hearing in this case was conflicting as to the exact amountof purchases and sales made by the Respondent and the participationin commerce of the enterprises for which the Respondent suppliesservices.However, the stipulation filed by the parties shows that theRespondent, during the year 1949, performed electroplating andmetal finishing services valued at $69,188.59 for concerns and manu-facturers which each, in turn, shipped goods and metal products frompoints within the State of Colorado to points outside that State inamounts exceeding $25,000.Accordingly, we find that the Respond-ent is engaged in commerce within the meaning of the Act, and thatit would effectuate the policies of the Act to assert jurisdiction herein 42.The Respondent also excepts broadly to the entire IntermediateReport on grounds that : (1) The proceedings are void in their entiretybecause the complaint alleges that the unfair labor practices com-menced on a date more than 6 months before the filing and service ofthe charge; (2) the complaint alleges unfair labor practices occurringprior to the date specified in the charge; (3) the Trial Examiner tookinto consideration facts and actions taking place more than 6 monthsbefore the filing of the charge; (4) the Trial Examiner took into con-sideration facts and actions taking place before the date on which thecharge alleges the unfair labor practices commenced; and (5) theTrial Examiner took into consideration facts and occurrences takingplace after the complaint had been filed.As to the first of these exceptions, it is true that the complaint issuedin this case stated that the Respondent "has at all times since on orabout April 1, 1949, pursued a course of conduct refusing and con-tinuing to refuse to bargain collectively in good faith with theUnion . . . ." As charges were not filed until December 12, 1949, itis also clear that the April 1 date noted in the complaint as markingtheonsetof the alleged refusal to bargain falls within a period morethan 6 months prior to the filing and service of the charge.The Re-spondent therefore asserts that the complaint is void in its entiretyin view of the limitations of Section 10 (b).The complaint, however,alleges an unfair labor practice continuous in type and which existedon and after adate 6 months prior to the filing and service of thecharge.The Board does not consider, accordingly, that the fact thatthe complaint also encompasses a timepriorto that date vitiates theentire complaint or a finding of an*unfair labor practice on and afterthe period specified by Section 10 (b).5A SeeHollowTree LumberCompany ofCalifornia,supra; Fur Workers Local 85 andQueens-Premier-Williams FurDressingCorp.,92 NLRB 42.6See, for example,Lloyd A. FryRoofing Company,85 NLRB 1222 at 1228,where thecomplaint containedgeneral allegations of unfair labor practices which,by thestatementof the complaintitself,occurred partially prior to the 6-month period preceding the filingand service of the charge. GAGNON PLATING AND MANUFACTURING COMPANY107The Boardalso doesnot consider the fact that the complaintenlarged upon theallegationsof the charge, and the fact that theTrial Examiner received and considered evidence pertaining to theexpandedallegations6 to havebeen erroneous.It iswell establishedthat the Board may base an unfair labor practice finding upon anyconduct which occurred within the 6-month period prior to the filing ofa charge even though the charge itself does not specify such conductas a violation of the Act, if the complaintissuingthereuponallegesthe conduct to bean unfairlabor practice?Nor was the Trial Exam-iner incorrect in considering the unilateralwage increaseof September1, 1950, as evidence on the question of Respondent's refusal to bargaineven though such conduct took place after the issuance of the complaintin this proceeding.The Respondent did notclaimsurprise by theintroduction of evidence on thisissue.Nordid Respondent showthat it was prejudiced thereby.The actions of the Respondent on thatdate were well within the allegations of the complaint, and, as the dutyto bargain in good faith is a continuing one, the issuance of the com-plaint did not serve to relieve the Respondent of that duty or of therestrictions of the Act.Finally, the Board finds no merit in thecontention that no evidence pertaining to events occurring more than6 months before the filing and the service of the charge should beconsidered.The Board has consistently held that such evidence maybe introduced, and considered as it has been here, for backgroundpurposes, to explain and clarify events occurring within the 6-monthperiod itself."3.The Trial Examiner found, and we agree, that the Respondent,by refusing to bargain collectively in good faith with the Union as theexclusive representative of all its employees in an appropriate unit,violated Section 8 (a) (1) and Section 8 (a) (5) of the Act.As setforth by the Trial Examiner, the record shows that the Respondentrefused to incorporate existing conditions of employment in a writtenagreement, passively waited for the Union to make all requests forbargaining meetings, limited the bargaining meetings to unreasonablyshort periods at considerable intervals of time, failed to submit coun-terproposals while turning down the Union's offers, and granted aunilateral wage increase to its employees on September 1, 1950, withoutpreviously bargaining with the Union.The Trial Examiner found,on these facts, that the Respondent had refused to bargain in goodfaithon certainspecific dates on and after June 27, 1949.The Boardfinds, however, that the Respondent's entire courseof conduct in itse The charge alleged a refusal to bargain on or about November 8, 1949,while the com-plaint issuing thereupon alleged a refusal to bargainat alltimes since April 1, 1949.4 SeeStokely Foods,Inc.,91 NLRBNo.91 ;Tennessee Knitting Mills, Inc.,88 NLRB 1103.8 See N.L. R. B. v. FredericaClausen d/b/a LuzerneBide & TallowCo., 188F. 2d 439(C. A. 3), cert.den. November 5, 1951. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining relationships with the Union at all times displayed a fliedintentionmerely to preserve the appearance of bargaining, whileavoiding any actual negotiation in good faith or effort to reach amutually satisfactory agreement.This course of conduct commencedafter the resolution of the representation question early in 1949 atwhich time the Union was selected as the bargaining agent for Res-pondent's employees.As Section 10 (b) of the Act, however, preventsany finding of an unfair labor practice occurring more than 6 monthsprior to the filing and service of the charge, the Board finds only thaton and after June 14, 1949,9 the Respondent failed and refused tobargain in good faith with the Union as the exclusive representativeof its employees in violation of the Act.") In addition, the Boardfinds that the granting of the unilateral wage increase on September1, 1950, constituteda perse violation of Section 8 (a) (5).OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Gagnon Plating and Manu-facturing Company, Colorado Springs, Colorado, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, Lodge No. 750, as the exclusive representative ofall production and maintenance employees in the maintenance andproduction departments in the Respondent's plant at ColoradoSprings, Colorado, excluding all office and clerical employees, truckdrivers, guards, professional employees, and all supervisors as de-fined in the amended Act, in respect to rates of pay, wages, hoursof employment, and other conditions of employment.(b) In any manner interfering-with efforts of International Asso-ciation of Machinists, Lodge No. 750, to bargain collectively withit on behalf of the employees in the aforesaid appropriate unit..2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International Asso-ciation of Machinists, Lodge No. 750, as the exclusive representativeof all production and maintenance employees in the production and9 See SansonHosiery Mills, Inc,92 NLRB 1102.The record does not show, in theinstant case,the precise date upon which the charge was served upon the Respondent otherthan to the extent that the service had been accomplished by December 14, 1949.We shall,accordingly,date the refusal to bargain from June 14, 1949, in compliance with the termsof Section 10 (b).Further,we dismiss the complaint insofar as it alleges a violation ofthe Act prior to that date.10 See J.H. Rutter-Rex Manufacturing Company, Inc.,86 NLRB 470. GAGNON PLATING AND MANUFACTURING COMPANY109maintenance departments at the Respondent's plant at ColoradoSprings, Colorado, in respect of rates of pay, wages, hours of employ-ment, and other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.!(b)Post at its plant in Colorado Springs, Colorado, copies ofthe notice attached hereto, marked "Appendix A." I-'Copies of saidnotice, to be furnished by the Regional Director for the SeventeenthRegion, shall, after being duly signed by the Respondent or its repre-sentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with INTERNATIONALASSOCIATION OF MACHINISTS, LODGE No. 750, as the exclusive repre-sentative of all employees in the following bargaining unit withrespect to rates of pay, hours of employment, or other conditionsof employment, and if an understanding is reached, embody suchunderstanding in a signed agreement :All production and maintenance employees in the productionand maintenance departments of the Gagnon Plating andManufacturing Company, Colorado Springs, Colorado, ex-cluding all office and clerical employees, truck drivers, guards,professional employees, and all supervisors as defined in theamended Act.WE WILL NOT in any manner interfere with the efforts of theINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGENo.750, tobargain with us, or refuse to bargain with said union as the11 Inthe event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words : "A Decision and Order" the words : "A Decree ofthe United States Court of Appeals Enforcing." 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive representative of the employees in the bargaining unitset forth above.GAGNON PLATING AND MANUFACTURING COMPANY,Employer.By -----------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days fromthe datehereof,and must not be altered,defaced, or coveredby any othermaterial.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed on December 12, 1949, by International Associationof Machinists, Lodge No. 750, herein called the Union, the General Counsel ofthe National Labor Relations Board,' by the Regional Director for the Seven-teenth Region (Kansas City, Missouri), issued a complaint dated August 23,1950, against Gagnon Plating and Manufacturing Company of Colorado Springs,Colorado, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended by Public Law 101, 80th Congress, Chapter120, 1st Session,2 herein called the Act.Copies of the charge, complaint, andnotice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondent on or about April 1, 1949, and thereafter, refused to bargaincollectively in good faith with the Union as the exclusive bargaining representa-tive of the Respondent's employees within an appropriate bargaining unit, afterthe Union had been designated on February 18, 1949, at an election conductedby the Board as the bargaining representative of the said employees for thepurposes of collective bargaining.The complaint alleged that by the foregoingconduct the Respondent engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (5) of the Act.Thereafter, the Respondent duly filed its answer admitting some of the factsalleged in the complaint regarding its business operations, but generally denyingthat it was engaged in commerce within the meaning of the Act, and furtherdenying that it had refused to bargain as alleged in the complaint.Pursuant to notice, a hearing was duly held on November 21, 1950, at ColoradoSprings, Colorado, before the undersigned Trial Examiner.The General Counseland the Respondent were each represented at the hearing by counsel and theUnion by official representatives.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.,At the opening of the hearing, counsel for the Respondent moved to excludeall evidence concerning, matters which occurred after December 12, 1949, the dateof the filing of the charge.1The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel,and the National Labor Relations Board is referred to as the Board.2 61 Stat. 136. GAGNON PLATING AND MANUFACTURING COMPANY111The undersigned denied the motion. It is plainly apparent that a refusalto bargain is a continuing violation of the Act and that if such a defense asabove raised by the Respondent is sustained, an employer might give lip serviceat bargaining negotiations until a charge was filed and thereafter refuse to par-ticipate in further negotiations.The law is well settled that filing of charges donot suspend the operation of the Act, nor relieve an employer of his duty tobargain.8At the close of the testimony, the parties waived an opportunity to presentoral argument before the undersigned.They were then informed that theymight submit briefs to him within 15 days. A brief has been duly receivedfrom the General Counsel.Thereafter, on or about December 30, 1950, the General Counsel filed a stip-ulation by the parties with the undersigned containing additional facts regard-ing the Respondent's business operations and, in effect, moved to augment therecord by including therein the stipulated facts. It is hereby ordered that thesaid stipulation be received in evidence for the purpose offered. It has beenphysically inserted in the exhibit file of the case and marked "Trial Examiner's.Exhibit No. 1."Upon the entire record in the case and from my observation of the witnessesat the hearing, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGagnon Plating and Manufacturing Company is a Colorado corporationmaintaining its office and plant at Colorado Springs, Colorado, where it is engagedin an electroplating and metal finishing business.For the most part, it is engaged in plating and metal finishing operations onsmall parts such as hose fittings, special tools, wrenches, and carburetor and otheraircraft parts for other manufacturing concerns.In connection with these operations it annually purchases raw materials valuedat about $25,000 of which about 20 percent in value is purchased and shippped tothe Respondent's plant from points outside the State of Colorado.During a similar period it performs plating and finishing services valued atapproximately $80,000 on materials of other manufacturers most of whom areengaged in business in the State of Colorado, but about 50 percent in value ofthe parts so serviced for other manufacturers is thereafter sold and shipped bythe said other manufacturers to points outside the State of Colorado. In addi-tion, the Respondent directly sells and ships other products processed in itsplants of an approximate yearly value of $5,000, to points outside the Stateof Colorado.`On the basis of the foregoing findings, and the entire record, I conclude andfind that the operations of the Company substantially affect commerce withinthe meaning of the Act, and further find that it will effectuate the policies of theAct for the Board to assert jurisdiction in the case.°9The Toledo Desk&FixtureCo.,75 NLRB744;Dixie Culvert Manufacturing Company,87 NLRB 554;Kelco Corporation,79 NLRB 759, holding that filing of charges did notsuspend the operation of the Act, nor relieve the employer of his continuing duty to bargain.4 The above findings are based upon admissions made in the Respondent's answer,a letterdated April 3, 1950, from the Respondent to a field examiner of the Board, in evidence, andupon facts contained in the stipulation of the parties entered into after the close of thehearing and admitted in evidence.Queens-Premier-Williams Fur Dressing Corp.,92NLRB 42;Hollow Tree Lumber Com-pany,91 NLRB 635. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. THEORGANIZATION INVOLVEDInternational Association of Machinists,, Lodge No. 750, is a labor organizationadmitting employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Sequence of material events1.The appropriate unit and representation by the Union of a majority thereinThe complaint alleges and the Respondent admits in its answer that on orabout February 18, 1949, the Union was designated by the employees in anappropriate bargaining unit (described below) as their representative for thepurposes of collective bargaining at a secret election conducted under the super-vision of the Board's Regional Director for the Seventeenth Region.It is found that all production and maintenance employees in the production.and maintenance departments at the Respondent's plant, excluding all office andclerical employees, truck drivers, guards, professional, and supervisory employeesas defined in the amended Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.It is further found that on February 18, 1949, the Union was and has since con-tinued to be, at all times material herein, the representative of the said employeesin the above-described unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act2.Factual findings regarding the refusal to bargaina.The preliminary requests to bargainThereis nodispute that E. F. Hansen was the accredited representative of theparent Union in the Colorado Springs, Colorado, area, from the date of theelection until early in May 1949, when the Union transferred M. A. Lovay tosucceed Hansen in this territory.The record shows that Hansen by letter dated March 11, 1949, complained tothe Respondent that the latter had failed to set a date to begin bargaining nego-tiations despite several earlier requests made by Hansen that it do so. On March21, 1949, Thomas M. Burgess, counsel for the Respondent at the hearing, notifiedHansen by letter that Burgess had been delegated by the Respondent to serveas its bargaining agent and requested Hansen to submit a draft of the Union'sproposed contract to Burgess.Hansensent Burgessa draft of a tentative agree-ment onthe following day.Burgess, by letter dated March 29, 1949, acknowl-edged receipt of the proposed agreement also stating therein that he, Burgess,had been unable to discuss the provisions of the contract with the Respondent'sofficials, and that Burgess would be absent from Colorado Springs until April 4,1949, but that Burgess would arrange to meet with Hansen to discuss the proposedcontract shortly after his return.According to Burgess' credited testimony, heand Hansen thereafter met at Burgess' office in ColoradoSprings onApril 7, 1949,to begin bargaining negotiations.79 No substantial and convincing evidence was offeredby theRespondentat thehearing toshow that the Union has lost its majority, or that the unit was inappropriate.7 Hansen was not calledto testifyat the hearing. In the main, the above findings arebased upon correspondence between the parties admitted in evidence by stipulation. GAGNON PLATING AND MANUFACTURING COMPANY113b.The first bargaining meeting on April 7, 1949According to Burgess' credited and undenied testimony : He met at his lawoffice at Colorado Springs, Colorado, on April 7 with Hansen, the representativeof the Union ; that on this occasion he complained to Hansen that the proposedcontract earlier submitted by Hansen was too prolix and detailed to be practicallyadministered in governing labor relations in a small plant employing about 14-rank-and-file workers, such as the Respondent's plant, that he told Hansen theRespondent could not afford to grant any wage increases or accede to otherdemands calculated to increase plant operating expenses, and that after a generaldiscussion with Hansen concerning the proposed agreement, Hansen agreed todraft a revised proposal which would be submitted later.'Meanwhile, later inApril or the early part of May 1949, according to the credited and uncontradictedtestimony of M. A. Lovay, the parent Union transferred Lovay to act as repre-sentative in the Colorado Springs, Colorado, area, as Hansen's successor, thatafter Lovay's arrival in Colorado Springs, Hansen related to Lovay the historyof the bargaining relations to date, that Lovay and Hansen then worked togetherin preparing a revised agreement to present to the Respondent, and that followingits preparation Lovay arranged for a second bargaining conference to be heldat Burgess' office on May 17, 1949'c.The second meeting on May 17,1949Lovay and Glen Springfield, an employee member of the Union's shop com-mittee, attended this and all subsequent formal meetings as representatives ofthe Union.Burgess, the Respondent's counsel, was the sole representativepresent for the Respondent, but one Miss Williams, a court reporter at ColoradoSprings, Colorado, also was present to take minutes of the discussion forBurgess 10No progress was made at this meeting toward reaching an agreement regard-ing any of the terms of an agreement. According to the credited and undeniedtestimony of Lovay after Lovay handed Burgess a copy of the second proposedagreement (in evidence) Burgess asserted that he required time to read over andconsider the provisions therein contained and then stated to Lovay that hewould arrange to meet again in a few days after receiving a telephone callfrom Lovay when they could agree upon a date satisfactory to both parties.Pursuant to a later request from Lovay, the third meeting was scheduled to beheld at Burgess' office on May 27, 1949.d.The third meeting on May 27,1949The same negotiators were present at this meeting, namely, Lovay and Spring.field for the Union and Burgess for the Respondent" All formal negotiating6Hansen was not called to testify at the hearing.0The second proposed agreement was contained on about 9 pages of letter size paper,whereas the first required 14 pages legal size paper.Substantially similar wage increases-were demanded in each of the 2 proposals,but in the second a demand for 6 paid holidayseach year was dropped to 1, namely,Christmas Day, and the Union also cut its demand fora 2 weeks' paid vacation for all employees with more than 1 year's service to 1 week's paid-vacation each year.10According to Lovay's credited testimony,he objected to the reporter'spresence atbargaining meetings asserting that it might delay bargaining and also prevent the negoti-ators from freely expressing their opinions, and on the further ground that because theRespondent's plea of poverty as reasons for an earlier refusal to agree to any demand likelyto cause an increase in operating expenses Lovay could not understand its willingness toincur the expense of making a transcript,but that Lovay waived this objection whenBurgess insistedthathe wanted such a record made for his personal use.11Also present was Miss Williams,the reporter hired by Burgess to take minutes. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDmeetings, including this one, began at 11 o'clock on the mornings they wereheld, and all of them were held in Burgess' law office at Colorado Springs.The parties are in substantial agreement that each paragraph of the agree-ment was read over and briefly discussed at this meeting.There is also nodispute that article 1, which provided for recognition of the Union as bargain-ing representative, that article 8, providing that Christmas Day be a paid holi-day absent, however, the further proviso in the proposed agreement that doubletime premium pay be given any employee obliged to work on that day, thatarticle 9 to the limited extent of granting 1 week's vacation to all employeeswith 1 or more years' service," that article 12, which required the Respondentto maintain bulletin boards for the use of the Union, that article 13, requiringthe Respondent to maintain proper safety and sanitary conditions in the plant,that article 19 granting the employees 10 minutes wash-up time before the lunchperiod and at the end of each shift, and that article 22 which changed theregularly established payday to Friday of each week, the last workday in eachweek, were matters mutually agreed upon at the meeting.The parties were in partial agreement regarding some of the otherterms inthe proposed second draft of theagreement,notably the seniority proviso, andpassedit for later consideration at another meeting.Burgess from the begin-ning of negotiations, according to his credited and uncontradicted testimony,took an adamant stand that the Respondent could not afford to grant any wageincreasesor other benefits that would affect operating costs, such as overtimepay for working time over 8 hours in 1 day, that the Respondent would insistupon an open-shop agreement, and that the Respondentalsoobjected to theinclusion of any shift differential bonus similar to that proposed in article 5of the Union's proposal, despite the fact that he admitted the Respondentcustomarily had granted some form of bonus to night-shift workers beforethis time.Shortly after 12 o'clocknoonon this same day Burgess announced that hecould spend no more time presently on the matter, because business of otherclients required his attention, and he then told Lovay he would arrange foranother meeting if Lovay would call him on the telephone in a few days. Lovayobjected to the delays already incurred in connection with concluding the nego-tiations and asserted that they should spend more time at bargaining sessionsin order to complete negotiations promptly but was unable to elicit any favorableresponse from Burgess concerninglongerbargaining meetingsin the -future 13e.The fourth meeting held on June 8, 1949Pursuant to an earlier telephone call requesting a meeting which had beenmade by Lovay, the same negotiating group met at 11 o'clock on the morningof June 8, at Burgess' office."At this meeting Lovay handed Burgess a short form proposed seniority clauseto replace the long seniority proviso contained in article 15 and its varioussubsections set forth in the Union's second proposed agreement.Burgess statedin substance that although the proposed substituted clause came closer to hisview regarding the purpose of a seniority provision -in a small plant, it was notentirely acceptable and according to Burgess' credited testimony the matter waspassed for further discussion at a later meeting.13According to the credited and undenied testimony of Springfield,the Respondent hadestablished a policy of granting 1 week's vacation to employees in this categorybefore theUnion had organized the plant.13 In substance,Burgess asserted that pressure of business for other clients preventedhim from spendingover1 hour at a bargaining meeting in the Gagnon case.14 The court reporter was also present at this meeting. GAGNON PLATING AND MANUFACTURING COMPANY115There is no disagreement that they then entered into a discussion regardingwage increases at which stage of the meeting Burgess again reiterated his earlierstand that the Respondent would not agree to any wage increases. Lovay thenasserted that the Union would call in a United States commissioner of concilia-tion to assist him during further negotiations, and the meeting ended.f.The fifth meeting held on June 22, 1949This meeting was arranged by United States Commissioner of ConciliationHickerson.Hickerson, accompanied by Lovay and Springfield, met with Burgessat the latter's office at 11 o'clock that morning.This meeting was fruitless because Burgess refused to carry on negotiationsin the presence of the conciliation commissioner, whereupon the latter departed.According to the credited and undenied testimony of Lovay, he requestedBurgess to continue with the negotiations after Hickerson left the office, butBurgess refused to do so, asserting that he, Burgess, could devote no more timeto the Gagnon matter on this day.15g.The sixth meeting held on June 27Pursuant to a telephone call from Lovay to Burgess, a day or two beforeJune 27, 1949, another meeting was arranged for the morning of June 27. Thesame negotiators attended it, and, in addition, Miss Williams, the court reporter,also appeared there.According to the credited testimony of Burgess, Lovay submitted a secondrevised proposal for a seniority clause at this meeting, and that Burgess, insubstance, remarked it was closer in accord to what he considered an acceptableseniority clause.16The parties then entered into a further discussion regarding wage increases.According to Lovay's credited and undenied testimony : Burgess refused to re-cede from his former adamant stand that no wage increases could be granted,but remarked in substance that the Respondent would only enter into an agree-ment continuing the existing wage rates ; Lovay countered with an offer thatthe Union would drop its earlier demands for wage increases approximating 20cents an hour if the Respondent would grant a general wage increase of 5 centsan hour ; Burgess refused to meet this proposal, whereupon the union negotiatorsleft the meeting following a remark by Lovay, to the effect that the employeeswould not be satisfied with an agreement providing for no wage increases.h.The seventh and last formal meeting on August 10, 1949According to Lovay's credited testimony he met with considerable difficultyin arranging for another meeting.He credibly testified in substance, withoutdenial that he called Burgess' office on the telephone at least once each weekafter June 27 in an effort to arrange for another meeting, before Burgess36 Since this was the only scheduled bargaining meeting that the reporter did not attend,I am of the opinion and find that Burgess had no intention of participating in any nego-tiations on this day, and that accordingly he was wasting the time of the union negotiators.SeLovay and Springfield each testified without substantial contradiction that at one ofthe meetings Burgess agreed to draft a seniority proposal and submit it to the Union forconsideration, but that he failed to do so.Lovay testified that he submitted both proposedshort form seniority proposals at the June 8 meeting, but Burgess' assertion that the secondone was not submitted until June 27 seems more probable and I find that it was on June27 that Burgess agreed to draft a substitute seniority proposal, but thereafter failed todo so. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDeventually agreed to meet with the union representativesagainon August 10.3'As on all previous occasions the meeting began at 11 o'clock on the morningof this day in Burgess' office and thesamepersons, including the court reporter,were present at the meeting.This meeting, according to Lovay's undenied testimony, only lasted about one-half an hour.He further credibly testified, in substance, without convincingcontradiction : The negotiators briefly went over the provisions of the Union'ssecond draft proposal on which substantial agreements had been reached ; thathe proposed that a boiled-down draft agreement should be written up in finalform including all of the terms 'on which they had reached an understanding,and also includingBurgess' last proposal that the existing wage scales wouldbe continued for 1 year, that he would then submit this last draft to all of theunion members for their approval with a recommendation from Lovay that theyaccept it, and that he then asked Burgess if the latter wished to draft such anagreement or wanted Lovay to prepare it, whereupon Burgess agreed to writeit up and submit it to the union representatives in a few days.13i.Further efforts by the Union to continue and conclude negotiationsAccording to Lovay's further credited testimony, Burgess failed to preparea boiled-down draft of the proposed final agreement despite numerous requestsby means of telephone calls from Lovay to Burgess during the next few weeksthat Burgess submit it to the Union.On September 8, 1949, Lovay sent Burgess the following letter:Since our last meeting the writer attempted to assemble all of the employeesof Gagnon Plating Co. together. The purpose being to submit to them whatwe had been able to work out in our meetings.After explaining to them the position of the Company and your ownposition in this matter,they reluctantly agreed to have you make up theagreement along the lineswe had tentatively agreed on.[Emphasissupplied.]The writer believes that in drafting this document you give considerationto overtime over the eight hours in any one day, Shift bonus, if any, Seniorityby classification and Grievance procedure.The above points we were not in agreement on and I am firmly convincedby talking to the employees that if these points could be improved upon,a better feeling would prevail that would result in increased productionand at the same time creating a healthy situation beneficial to the Company.This has been a long drawn out affair and the writer desires to bringthis to a conclusion as soon as possible.At the same time the employeesreserve the right to inspect the agreement, prior to its signing.17Lovay credibly testified In substance that on one of these occasions, the office girl toldLoday that Burgess was out of his office, but would return in about 1 hour, that Lovayrequested her to ask Burgess to call Lovay at the latter's hotel when Burgess returned, butthat no call was made although Lovay remained in his hotel room for several hours awaitingit, and that when he, Lovay, again called Burgess's office about 4: 45 o'clock on that sameafternoon, Lovay was informed that Burgess had left the office for the day.1sAs might be expected, the record fails to show that the parties were entirely In accordon some of terms of the earlier proposal which Lovay claimed had been acceptable to theRespondent.For the most part,these provisions only concerned formal matters conferringno substantial financial benefits to the employees or substantial financial expense to theEmployer.The reporter, hired byBurgess totakeminutes at all bargaining meetings, wasnever called to testify.A fair Inference arises that if the minutes would have substantiallycontradicted Lovay's above version of what transpired at this meeting, the minutes wouldhave been offered in evidence.Accordingly, I accept Lovay's version as substantiallyaccurate,because based upon my observation be impressed me as a reliable and trustworthywitness. GAGNON PLATING AND MANUFACTURING COMPANY117This letter tends to support Lovay's earlier testimony that Burgess hadagreed at the August 10, 1949,meeting to prepare a written agreement forconsiderationby theRespondent's employees.10Subsequently, by letter, in evidence, dated September 29, 1949, Lovay againattempted to get Burgess to speed up and submit the proposed final draft of awritten agreement according to the earlier understanding.This letter reads :Following our telephone conversation of yesterday with respect to theGagnon contract, and your suggestion of writing you what I have in mindso as to expedite matters, the following is offered.1.1 is OK2.1 and 2.2 strike out.3.1 and 3.2 is OK4.1 should provide for overtime over the regular eight hours in any oneday.This is a universal accepted proceedure in all collective bargain-ing agreements4.2 is OK with the deleting of the last sentence.5.1 The past history of the plant [shows that it] has paid a shift bonusfor the second and third shifts.This procedure should be continued,and would be in keeping with the desires of the men in that they donot want to loose something that they had already received.6.1 is OK6.2The present wage scale now in effect shall continue for the dura-tion of the contract. Increases beyond this shall be on the basis ofmerit and ability to do the work.6.3 is OK8.1 First sentence is OK8.2 is OK9.1 First sentence only.10.1 is ok12.1 is OK13.1 is OK15.1 (Seniority) The clause submitted to you during one of our sessionsis desired.16.1 is OK17.1-2 and 3 was agreed on and is acceptable as written.18.1 and 2 is OK19.1 is OK21.1 is OK22.1 is OK23.1 (Duration) A one year contract is acceptable however, I wouldlike to suggest a clause in same to the effect that in the event ofany unforeseen situation arising that would affect the company or itsemployees, that upon notice of either party, the contract can bereopened to give consideration to the problem involved only.20Should there be some of the above points that may not be clear to you,I should like to meet with you the first of the coming week to discuss themso that we may bring this to a conclusion.--10Although the record does not conclusively show that Burgess failed to reply to thisletter a fair inference arises that he did not do so,. because Burgess was an intelligent andcompetent lawyer who no doubt would have offered any written reply to it in evidence,especially if he had not agreed to draft a proposal for a final agreement.2° It is noted that the numerals appearing in this letter refer to similar numbered para.graphs in the Union's second contract proposals.986209-52-vol. 97-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut this letter also failed to awaken Burgess from his lethargic state, atleast insofar as causing him to take any action regarding the completion of thebargaining negotiations in the instant case, for on November 10, 1949, Lovaysent the following letter to Burgess :In our telephone conversation this morning you mentioned that I hadnot informed you as to our position with respect to wages.In my letter to you as of Sept. 29, in which I had outlined the variouspoints that we had agreed to, also made a few suggestions on some thatwe were not far apart.The matter of wages was outlined as follows.(Quote) 'The present wage scale now in effect shall continue for theduration of the contract.Increases beyond this shall be on the basis ofmerit and ability to do the work.It is the writers opinion that that statement is sufficient and shouldnot be misconstrued otherwise.However,Iwill restate again that whilewe do not like to accept the wage offered,and knowing the conditions sur-rounding the position of the Company,we will accept the present wagenow being paid at this timeThe writer would appreciate your efforts in trying to complete this con-tract as soon as possible.If another meeting could be had to accomplishthis we are ready to do soWillbe in the Springs Friday and will call you in regard to the above.According to Lovay, he spoke to Burgess in the latter's office on or aboutNovember 7, 1949, and asked Burgess why the latter had not written up thecontract,whereupon Burgess then requested Lovay to draft it, that Lovay didso and handed the third and final proposal(in evidence)to Burgess on thefollowing day, and that on this occasion,Burgess took it, remarking at the timethat he was too busy to discuss it presently,but they would meet later to considerit."Burgess does not deny receiving the final draft submitted,but assertsthat it was handed to him on November 16, 1949, rather than on November 8.Burgess' testimony regarding the date is evidently more reliable for accordingto Lovay's November 10 letter,he was still waiting for Burgess to draft a pro-posed final agreement,and I find that it was on November 16, 1949, that theUnion submitted its third draft of a proposal agreement to the Respondent.After November 16, according to Lovay's credited and undenied testimony,he called Burgess at least once each week attempting to arrange for anotherbargaining meeting, but was unsuccessful because Burgess always assertedthat he was too busy to hold another meeting presently and that he, Burgess,also asserted that Burgess required time to read over the reporter's transcripttaken at their earlier meetings before entering into further negotiations.On December 12, 1949, the Union filed its charge in the case alleging a refusalto bargain.j.Refusal to bargain after the filing of the chargeFollowing the filing of, the said charge, according to Lovay's credited andundenied testimony he called Burgess on the telephone on numerous occasions,but was unable to arrange for another bargaining meeting, because on these21 It is noted that in this draft Lovay inserted a demand for overtime for all work donein excess of 8 hours on any one day, and also included a provision for a wage differentialbonus for night-shift work, two items that Burgess had not agreed upon.The Union nodoubt was still trying to insist that the Respondent should agree to some minor financialbenefits to employees in view of the fact that it had waived its demand for general wageincreases. GAGNON PLATING AND MANUFACTURING COMPANY119occasions Burgess invariably asserted that he was too busy to devote any timepresently to the Gagnon matter.On February 7, 1950, and again on July 13, 1950, according-to the uncontra-dicted and credited testimony of Cody Quinn, an international representativeof the Union, and Lovay, Burgess appeared as counsel for other employers atrepresentation hearings held at Colorado Springs, Colorado, in which the Unionherein was also involved.On each of these occasions the two union represent-atives asked Burgess to arrange for another bargaining conference in the instantcases stating at the time that they each believed the parties could reach anagreement upon a contract within an hour.On each of these occasions, Burgessstated in substance, according to the credited and undenied testimony of Quinnand Lovay, that he had been very busy and had been unable to read over thereporter'sminutes made during bargaining meetings in the instant case, butwould try and do so within a few days and call Lovay in for another meeting,Burgess thereafter never did so.Later in July 1950, according to the credited and undenied testimony of em-ployee Glen Springfield, the Respondent posted a notice on the plant bulletinboard, absent any prior understanding with the Union, announcing that itwould give the employees a 5-cent an hour wage increase on September 1, 1950,which wage increase was thereafter accordingly duly paid 22B. Concluding findingsUpon the basis of the foregoing findings and the entire record, theissue iswhether the Respondent refused to bargain in good faith with the Union.The record convincingly shows that at all times since the Union was designatedon February 18, 1949, as the exclusive representative for the employees in theunit found above to be appropriate at an election duly conducted by a Board'sagent, the Respondent has failed to recognize its obligation to bargain in goodfaith with the Union.It not only disregarded several requests made by the Union, soon after theelection,to set an early date to begin bargaining negotiations, but it delayed forover 1 month to notify the Union that the Respondent had delegated ThomasBurgess, abusy lawyer of Colorado Springs, Colorado, and its counsel at thehearing, toact for the Respondent as its solebargainingrepresentative.Because ofalleged pressure of his other personal business, Burgess refusedto participate in any bargaining meetings lasting over 1 hour and set on daysconvenient to Burgess.As a result thereof, the union representatives wereobliged to participate in seven short bargainingmeetingsover a period of about 5months, most of which lasted less than an hour without reaching an agreementor an impasse because of Burgess' insistence that he was unable to devote moretime to the matter, and thereafter the Respondent refused to participate in anyfurther negotiations.The reason asserted by the Respondent's bargaining agent for his inabilityto spend more time on these negotiations hardly meets the requirements imposedon employers by the Act that theybargain ingood faith.Under the circum-stances,Burgess should have advised the Respondent to delegate another agentto conduct the bargaining negotiations if for anyreasonhe was unable orunwilling to spend a reasonable amount of time in endeavoring to reach anagreement.22 It is noted that this is the same increase the Union agreed to accept at the meeting heldon June 27, 1949_ 120DECISIONSOF NATIONALLABOR RELATIONS BOARD.Despite the fact that the parties were apparently in substantial agreement onAugust 10, 1949, regarding many of the provisions of a proposed contract afterthe Union offered to waive its demands for any wage increases and to recommendto the employees that the latter approve the contract as tentatively agreed uponprovided the Respondent would draft the agreement in final form, and thatBurgess on this day agreed to do so, but Burgess thereafter failed to prepareand present such a proposal to the Union.The record further convincingly shows that after thismeeting onAugust 10,the Respondent failed and refused to participate in another bargaining meetingalthough the Union made numerous requests to resume the negotiations.Moreover, the record further shows that the Respondent granted a unilateralwage increase to all of its employees on September 1, 1950, without consultingthe Union, although bargaining negotiations were still pending?'It is axiomatic that the requirements of bargaining under the Act demandsincere efforts to reach an agreement. In determining whether an employer hasbargained in good faith, its conduct must be examined 'as a whole for a clearindication of bad faith, as the Board usually will not rely upon any one factor asconclusive evidence that the employer did not genuinely try to reachan agreement.The complaint alleges April 1, 1949, as the date of the first refusal to bargain.But Section 10 (b) of the Act provides, among other things, that no complaintshall issue based upon any unfair labor practices occurring more than 6 monthsprior to the filing of a charge with the Board. Since the charge herein was notfiled until December 12, 1949, the undersigned is of the opinion that a finding ofa refusal to bargain more than 6 months prior to December 12, 1949, will noteffectuate the purposes and policies of the Act.Nonetheless, the record hereinconvincingly indicates that numerous refusals to bargain occurred after June12, 1949, therefore findings thereon may be properly made.Nor can the Respondent successfully urge, under the facts herein, as, in effect,it did at the hearing that alleged refusals to bargain after the charge was filedon December 12, 1949, could not be litigated at the hearing, because no amendedcharge has ever been filed by the Union, averring refusals to bargain afterDecember 12, 1949, because this defense is without merit 2iOn all of the foregoing and the entire record, the undersigned concludes andfinds that by failing and refusing to submit counterproposals to the Union onand after June 27, and on and after August 10, 1949,26 by failing to answer theSeptember 8, 1949, letter from the Union,28 by refusing to meet and bargaincollectively with the Union at reasonable times after August 10, 1949, and bygranting a unilateral general wage increase to its employees on September 1,1950, without consulting with the Union when bargaining negotiations were stillpending," the Respondent has failed to bargain collectively in good faith withthe Union as the exclusive representative of its employees in an appropriateunit, thus also interfering with its employees in the exercise of their rights guar-anteed in Section 7 of the Act, and in violation of Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,22This conclusion is based upon the undenied and credited testimony of Cody Quinn,a union representative,that as lateas July 13,1950, Burgess agreed to meet again withthe Union in an endeavor to consummate an agreement as soon as he could find time to do so24Biggs Antique Co., Inc,80 NLRB 345, 348ss N. L B. B v. George P. Pilling&Son Co.,119 F 2d 32(C A. 3).24Marshall and BruceCo., 75 NLRB90;Sussex Hats, hue.,85 NLRB 39927 TennesseeEgg Company,93 NLRB 846 GAGNON PLATING AND MANUFACTURING COMPANY121above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, it will be recommended that the Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent has refused to bargain collectivelywith the Union as the exclusive representative of its employees in an appro-priate unit, the undersigned will recommend that the Respondent, upon request,bargain collectively with the Union.Because of the basis of the Respondent's refusal to bargain, as indicated inthe facts found, and because of the absence of any evidence that danger ofother unfair labor practices is to be anticipated from the Respondent's conductin the past, the undersigned will not recommend that the Respondent ceaseand desist from the commission of any other unfair labor practices.Never-theless, in order to effectuate the policies of the Act, the undersigned willrecommend that the Respondent cease and desist from the unfair labor prac-tices found and from in any manner interfering with the efforts of the Unionto bargain collectively with it 28Upon the basis of the above findings, and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists, Lodge No. 750, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees in the maintenance and pro-duction departments at the Respondent's plant, excluding all office and clericalemployees, truck drivers, guards, professional, and supervisory employees, asdefined in the amended Act, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.3. International Association of Machinists, Lodge No. 750, was on February18, 1949, and at all times thereafter has been, the exclusive representative ofall employees in the aforesaid unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing on June 27, August 19, and September 8, 1949, and on September1, 1950, and at all times thereafter, to bargain collectively with InternationalAssociation of Machinists, Lodge No. 750, as the exclusive representative of allits employees in an appropriate unit, the Respondent has engaged and is engagingin unfair labor practices, within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, and by granting a unilateral wageincrease to the employees without bargaining with the Union, the Respondenthas interfered with, restrained, and coerced its employees in the exercise of the.rights guaranteed in Section 7 of the Act, and has thereby engagedin and isengaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]n N. L. R.B. v. Express Publishing Company,312 U.S. 426.